THEA?TORNEY                 GENERAL-
                        OFTEXAS




Honorable John C. White, Commissioner
Texas Department of Agriculture
Austin, Texas
                               Opinion No. WW-705
                                  Re:   Whether funds in the Egg
                                        Law Enforcement Fund may
                                        be transferred to the
                                        Special Department of
                                        Agriculture Fund for
                                        policing, enforcing and
                                        administration of the
                                        Texas Egg Law under Sen-
                                        ate Bill 32, Acts 55th
                                        Legislature, Regular
                                        Session, 1957 (Sec. 16.
Dear Plr.White:                         Art. 165-8, V.T.C.S.)..
        You have requested our opinion as to whether Senate
Bill 32, Acts 55th Legislature, Regular Session, 1957, the
Texas Egg Law, codified In Vernon's Texas Civil Statutes as
Article 165-8, authorizes the transfer of moneys from the
Egg Law Enforcement Fund to the Special Depar,tmentof Agri-
culture Fund.
        The provision in question, Section 16 of Article
165-8, Vernon's Texas Civil Statutes, provides in part as
follow3:

                "The proceeds of such license fees shall
           be paid into the State Treasury by the Commls-
           sioner and placed by the State Treasurer in a
           fund to be known as the Egg Law Enforcement Fund,
           and shall be used only for the administration
           and enforcement of this Act, and the entire amount
           of fees so collected and denosited. or so much
           thereof as may be necessary; is hereby approprlat-
           ed to the Special Department of Agriculture Fund
           for the policing, enforcing and administration
           of this Act, and In addition to all other appro-
           priations which may heretofore or hereafter be
Honorable John C. White, page 2 (WW-705)


        made, the fees 30 collected under this Act
        during the biennium ending August 31, 1959,
        are hereby appropriated for the policing,
        administration and enforcement of this Act
       .for said biennium." (Emphasis ours).
        In construing a statute courts are not confined to
the literal meaning of the words used since it is the lnten-
tlon of the Legislature which controls the meanin of statu-
tory language. Edwards v. Morton, 92 Tex. 152, 4,f S.W. 792
~',~~~);Gllmore v.         108 Tex. 167, 188 S.W. 1037 (1916);
         State, 14         876 (Tex.Civ.App. 1941); Mason v.
West Texas Utilities Co   150 Tex. 18, 237 S.W.2d 273);
State v. Dyer, 145 Tex. 586, 200 S.W.2d 812 (1947); Eason v.
Robertson, 288 S.W.2d 269 (Tex.Civ.App. 1956, error aism.,
w.0.j.j.
        Further, since the Legislature is not to be credited
with doing or Intending a vain or foolish thing, words or
clauses in an act will not be given their literal meaning when
such an interpretation would lead to absurd consequences or
render a provision meaningless or fruitless or purposeless,
Drovided that the lanmuane is reasonabls SusceDtible of ans




        One term may even be substituted for another in con-
struing a statute in order to carry out the manifest intent
of the Legislature, as disclosed by the entire enactment.
Davis v. State, 88 Tex. Crim. 183, 225 S.W. 532 (1920); State
v. Huber Corp., 145 Tex. 517, 199 S.W.2d 501 (1947); Rob v.
Hawthorne, 84 S.W.2d 1108 (Civ.App. 1935, error dism.J&iFris
V. Fort Worth, 142 Tex. 600, 180 S.W.2d 131 (1944).

        Statutes which deal with the same general subject or
purpose or which relate to the same things are considered in
pari materia and, even though passed at different sessions
of the Legislature, may be looked to in arriving at a proper
construction of a statute. 39 Tex.Jr. 253, Sec. 135, Statutes,
.    .




    Honorable John C. White, Page 3 (WW-705)

                                                   2 S.W.2d 513,
                                                    275, 102 S.W.2d
                                                  (Civ.App. 1938,

            Bearing In mind the foregoing rules of statutory con-
    struction, It is apparent that the word "appropriated" where
    underlined in the above quoted provision of Section 16 of
    Article 165-8, Vernon's Texas Civil Statutes, means "trans-
    ferred" to the Special Department of Agriculture Fund. The
    legislative intent is clear in this respect since the Legisla-
    ture would be attempting to do a foolish or meaningless thing
    by appropriating the same funds twice for the same purposes in
    the same section If the word "appropriated," as first used in
    this Section, does not mean "transferred." The only logical
    deduction which can be made from the quoted provision is that
    the Legislature intended to remove moneys from the Egg Law
    Enforcement Fund to the Special Department of Agriculture Fund
    when it used the word "appropriated' the first time and intend-
    ed to appropriate such funds 30 removed for the purpose of po-
    licing, enforcing and administering the Texas Egg Law for the
    biennium ending August 31, 1959, when the word appropriation
    was used the second time. It is significant that the word
    "appropriated," as first used in the provision, does not re-
    late to any specific period as is customary in the case of
    appropriation provisions.
            We are not apprised of any case in which it has been
    held that the words "appropriated" and "transferred" are
    mutually exclusive or Inconsistent. Hence, the term "appro-
    priated," as first used in the quoted provision, may reason-
    ably be construed to provide for a transfer of moneys from
    one fund to another In light of the entire provision.
            This conclusion is confirmed by House Bill 133, Acts
    55th Legislature, Regular Session, 195'7,the General Appro-
    priation Bill. It is seen from that Act, a statute In pari
    materia, that the appropriations for the Department of Agri-
    culture were made from the Special Department of Agriculture
    Fund, the General Revenue Fund and the Market News Cash Fund
    only. The Egg Law Enforcement Fund was not mentioned as a
    source of revenue for the Agriculture Department in the Gener-
    al Appropriation Bill. The same Legislature which enacted
    the Texas Egg Law obviously had in mind that license fees
    paid Into the Egg Law Enforcement Fund were to be transferred
    to the Special Department of Agriculture Fund.
                                                       .




Honorable John C. White, page 4 (WW-705)


        This same le islative Intent Is further evidenced by
House Bill 4, Acts 5t?
                     th Legislature, Third Called Session,
1959, the General Appropriation Bill, in that the Egg Law
Enforcement Fund is not mentioned as a source of revenue for
the Department of Agriculture while the Special Department of
Agriculture Fund is so mentioned. Any appropriation for
enforcement of the Texas Egg Law which was made by Section 16
of the Texas Egg Law from the Egg Law Enforcement Fund would
have expired prior to the effective date of the 56th Legisla-
ture's General Appropriation Bill. Hence, it is apparent
that the 56th Legislature regarded moneys In the Egg Law En-
forcement Fund as having been transferred to the Special De-
partment of Agriculture Fund by the above quoted portion of
Section 16, Article 165-8, the Texas Egg Law.
         Accordingly, it Is our opinion that license fees paid
Into the Egg Law Enforcement Fund are authorized by the above
quoted portions of Section 16, Article 165-8, Vernon's Texas
Civil Statutes (Senate Bill 32, Acts 55th Legislature, Regular
Session,  1957, the Texas Egg Law) to be transferred to the
Special Department of Agriculture Fund for policing, enforcing
and administration of the Texas Egg Law.
                          SUMMARY
             License fees paid into the Egg Law
             Enforcement Fund are authorized by
             Section 16, Article 165-8, Vernon's
             Texas Civil Statutes (Senate Bill 32,
             Acts 55th Legislature, Regular Session,
             1957, the Texas Egg Law) to be trans-
             ferred to the Special Department of
             Agriculture Fund for policing, enforc-
             ing and administration of the Texas
             Egg Law.
                              Your3 very truly,
                              WILL WILSON
                              Attorney General of Texas



                              By H-&w,
                                 Assistant
HGB:mfh
.    .




    Honorable John C. White, page 5 (WW-705)


    APPROVED:
    OPINION COMMITTEE
    Geo. P. Blackburn, Chairman
    William D. Armstrong
    Robert T. Lewis
    Fred Werkenthin
    Charles D. Cabaniss
    Tom I. McFarling
    REVIEWED FOR THE ATTORNEY GENERAL
    BY: W. V. Geppert